Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 10-18, filed February 23, 2021 is acknowledged and has been entered.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-18 are pending.  Claims 10-18 are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is March 17, 2014 which is the filing date of Provisional Application 62/422,889 filed November 16, 2016 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 lacks clear antecedent basis in reciting, “the analyzer” in lines 6-13 in all occurrences in the claim.
	Claim 10 is ambiguous in reciting, “a temperature sensor configured to generate one or more output signals conveying information related to a temperature of the analyzer” because it is unclear what is encompassed in the recitation of “information” and “output signals” with respect to temperature other than temperature measurement as a parameter information. As such, what are the “output signals” in plurality that convey “information” in question, in plurality, and how are they configured, therefore, so as to “relate” to a single temperature representative of the “melatonin analyzer?”  Additionally, “related” is a subjective term lacking a comparative basis for defining its metes and bounds.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Goad et al. (US 2019/0003957).
	Heruth et al. teach a system 14 (implantable medical device: IMD) that monitors physiological parameters that determine sleep quality metrics in a subject (i.e. attempting to fall asleep) including core temperature, subcutaneous temperature, and melatonin level in a biological sample from the subject (Abstract; [0006, 0041, 0064]; Figure 2).  The system comprises a melatonin analyzer 40A (chemical sensor [0073]) configured to receive a biological sample (i.e. first) and a series of consecutive samples (one or more bodily fluids) from the subject.  The melatonin analyzer or detection component is a melatonin sensor (chemical sensor) which may be coupled to other sensors such as temperature sensor and configured to generate one or more signals that convey melatonin level information in the biological samples [0009, 0041, 0044, 0045, 0060, 0061, 0073, 0079].  The analyzer is a cartridge having a microfluidic reaction chamber which comprises a housing and a detection component (sensor) configured to receive and detect melatonin in the biological sample ([0064, 0065, 0073, 0079]; Figure 2). The system also comprises a temperature sensor 40B [0079] configured to generate one or more output signals conveying information related to a temperature (skin temperature, core body temperature: CBT) detected within the analyzer or system ([0006, 0041, 0060- 0062, 0079]; Figure 2). The system further comprises 3) a controller 46 (processor) configured (programmed) to receive diagnostic information (melatonin level, core temperature) from the sensors for analysis based on predetermined range values stored in computer memory and to function responsive to 
	Heruth et al. differ from the instant invention in failing to teach that the controller is configured to control the temperature of the analyzer so as to be within a pre-determined temperature range based on output signals responsive to the temperature resulted from the analyzer. 
Goad et al. teach a thermally controlled biosensor system having an analyzer cassette 30 (biosensor chip), a temperature sensor 54 (thermocouple), and a controller configured to receive output signal data from the temperature sensor related to the information (molecular interaction analysis) conveyed from the biosensing surface of the analyzer.  The controller is specifically configured to control the temperature of the analyzer so as to be within pre-determined temperature range (pre-selected fixed temperature range) based on received output signals and responsive to the temperature resulted from the analyzer being outside the pre-determined temperature (Abstract; [0006, 0007, 0036, 0041]; Figure 4A). The controller is configured to cool and/or heat (biothermal control) the analyzer to bring and maintain the temperature within the pre-determined fixed temperature range; thereby, facilitating biomolecular interaction analysis (Abstract; 0038-0041]).  	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the controller of Heruth for determining melatonin level with the thermal controller of Goad to arrive to Applicant’s claimed system for determining melatonin levels in biological samples because Goad taught that controllers can be configured to control the temperature of an analyzer to a fixed pre-determined 
With respect to recitation of the analyzer temperature controlled within above freezing and below body temperature to provide a response time of less than one hour in claims 11 and 12; and the analyzer temperature is controlled at between 19 and 21 degrees Celsius in claim 13; it is maintained that biosensing system temperature range and response time requirements all encompass result effective variables which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claims 11-13 are for any particular purpose or solve any stated problem and the prior art teaches that assay temperatures often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have .

5.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Goad et al. (US 2019/0003957) as applied to claims 10-13, and in further view of Danilenko et al. (The hockey-stick method to estimate evening dim light melatonin onset (DLMO) in humans. Chronobiology International 31 (3): 349-355 (2014)).
Heruth et al. and Goad et al. are discussed supra.  Heruth et al. and Goad et al. differ from the instant invention in failing to teach determining DLMO in first and subsequent biological samples.
Danilenko et al. teach that melatonin is the best, most reliable and commonly used index of circadian timing in humans; and further teach that dim light melatonin onset (DLMO) is conventionally used in analyzing circadian rhythm.  According to Danilenko, biological sample is sampled every 0.5-1 hours under dim light conditions in the evening 5-6 hours before bedtime and then tested for melatonin levels (Abstract; p. 349, left col.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the DLMO process as shown by Danilenko into the system for measuring melatonin as taught by Heruth as modified by Goad because Danilenko taught that DLMO is conventionally known in the art for analyzing circadian rhythm for incorporation into the system of Heruth as modified by Goad for use in measuring sleep metrics and treating sleep disorders. 
.

6.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Goad et al. (US 2019/0003957) as applied .
Heruth et al. and Goad et al. are discussed supra.  Heruth et al. and Goad et al. differ from the instant invention in failing to incorporate immunological assay detection component such as melatonin antibody into the system for determining melatonin level.
	Buhlmann teaches a cartridge for use in performing direct saliva melatonin enzyme-linked immunosorbent assay (ELISA) p. 3, right col.; p. 7).  The cartridge is capable of highly sensitive quantitative determination of melatonin in human saliva (p. 2, left col., 1st ¶).  The Buhlmann direct saliva melatonin ELISA uses polyclonal Kennaway G280 anti-melatonin antibody coated onto a reaction chamber (microtiter plate) as capture antibody for melatonin and a detection component (enzyme label) configured to detect melatonin in the biological sample based on a reaction between the melatonin antibodies and the melatonin in the biological sample (p. 2, left col.; p. 7).	
	One of ordinary skill in the art at the time the invention was filed would have been motivated to substitute the melatonin chemical sensor of Heruth modified by Goad with the melatonin ELISA cartridge of Buhlmann because Buhlmann taught that the cartridge allows for highly quantitative determination of melatonin levels for applications in human biological samples.	
 
7.	No claims area allowed.

Remarks

	Lewy et al. (US 2006/0165786) teach determining melatonin levels in humans in need of treatment for circadian rhythm phase disorders; and specifically teach administering melatonin to complement dim light endogenous melatonin onset (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



July 6, 2021